Citation Nr: 0517736	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  98-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a urinary stone 
disease (claimed as a genitourinary disorder).  

2.  Entitlement to service connection for coronary artery 
disease (CAD) and abdominal aortic aneurysm repair.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1940 to April 1943.  This matter comes before the 
Board of Veterans' Appeals (Board) on January 2001 remand 
from the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a December 2000 unopposed motion by the 
Secretary of Veterans Affairs (VA).  The appeal was initiated 
from a September 1997 decision by the VA Regional Office (RO) 
in Phoenix, Arizona.  (The claims folder has since been 
transferred to the Boise RO).  In December 1997, the veteran 
appeared for a personal hearing before a hearing officer at 
the RO.  The case was before the Board in February 2000, 
when the Board denied service connection for a genitourinary 
disorder; denied service connection for stress (with coronary 
artery bypass graft (CABG) post abdominal aortic aneurysm 
repair); and denied service connection for being "branded" 
by the Navy as a homosexual.  The veteran appealed that 
decision to the Court.  By a January 2001 Order, the Court 
vacated the February 2000 Board decision, and remanded the 
matter for readjudication.  

By a September 2001 decision, the Board again denied service 
connection for being "branded" by the Navy as a homosexual 
(the veteran did not appeal the September 2001 denial of this 
issue; accordingly, it is no longer before the Board), and 
remanded the issues of service connection for a genitourinary 
disorder and for stress/CABG post abdominal aortic aneurysm 
repair for additional development, to include notification of 
the Veterans Claims Assistance Act of 2000 (VCAA) (which, 
incidentally, was enacted after the Board decision vacated).  
The development was completed, and the case was then before 
the Board in July 2003, when the Board again remanded the 
case for due process considerations.  In February 2005, the 
RO received a VA Form 21-22a, whereby the veteran appointed 
the representative listed on the preceding page to represent 
him.  For the sake of clarification as to the issues that 
remain on appeal, the Board notes that the issue of service 
connection for "stress, CABG post abdominal aortic aneurysm 
repair" has been bifurcated to reflect that the stress-
related element of that issue is more appropriately 
characterized as a separate and distinct claim of service 
connection for PTSD.  Furthermore, each issue on appeal has 
been recharacterized to more accurately reflect the nature of 
the disorders at hand.  In June 2005, the Board granted the 
veteran's motion to advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating 
the presence of a current urinary stone disease, or other 
genitourinary disorder, that is causally related to a disease 
or injury incurred in or aggravated by service.  

2.  The veteran's CAD was not manifested in service or in the 
first postservice year, and there is no competent evidence of 
a nexus between his current CAD, and/or an abdominal aortic 
aneurysm repair, and his active service.  

3.  The veteran did not engage in combat, and there is no 
credible supporting evidence that the veteran was subjected 
to a stressor event in service.  

4.  The preponderance of the competent evidence is against a 
finding that the veteran has PTSD that is related to service.


CONCLUSIONS OF LAW

1.  Service connection for urinary stone disease (claimed as 
a genitourinary disorder) is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  

2.  Service connection for CAD and abdominal aortic aneurysm 
repair is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).  

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

The veteran was provided VCAA notice by November 2001, July 
2003, and April 2004 correspondence from the RO, and by  
supplemental statements of the case (SSOC) issued in April 
2003 and December 2004.  He was notified (in the September 
1997 RO decision, in a November 1997 statement of the case 
(SOC), in the November 2001, July 2003, and April 2004 
correspondence, and in the April 2003 and December 2004 
SSOCs) of everything required, and has had ample opportunity 
to respond or supplement the record.  Specifically, all the 
correspondence, and the April 2003 and December 2004 SSOCs, 
informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
the November 2001, July 2003, and April 2004 correspondence, 
and the April 2003 and December 2004 SSOCs, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The correspondence advised him of what the evidence must show 
to establish service connection for the disabilities at 
issue, and what information or evidence VA needed from him.  
While he was not advised verbatim to submit everything he had 
pertaining to the claims, the RO asked him to let VA know 
"[i]f there is any other evidence or information that you 
think will support your claim."  He was further advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  This was equivalent to advising him to submit 
everything pertinent.  Everything he has submitted has been 
accepted for the record and considered.  

A Decision Review Officer has reviewed the claims de novo 
(see April 2003 SSOC).  Regarding the duty to assist, the 
Board directed additional development in September 2001.  The 
development, to include a VA examination with a medical 
opinion pertinent to the issue of service connection for the 
disabilities at issue, has been completed and the additional 
evidence has been considered by the RO.  VA has obtained all 
identified records that could be obtained.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  The Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
veteran for the Board to do so.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records include a November 1940 report of 
examination on the veteran's induction reflecting that no 
physical defects were found.  His heart, blood vessels, 
nervous system, and genitourinary system were noted as 
"normal."  A December 1940 clinical report shows that the 
veteran presented for treatment of a cough, fever, headache, 
and chills.  Diagnosis was catarrhal fever, acute.  Treatment 
was bed rest, and the veteran was "up and about, no 
complaints" within three days.  
An October 1941 service record shows that he complained of 
pain in his left testicle.  Examination revealed a mild to 
moderate varicocele of the left testicle, with no evidence of 
a hernia.  A left varicocelectomy was performed in March 
1942.  An April 1942 examination report reflects that a 
surgical scar from the varicocelectomy wound had healed, and 
the veteran was "symptom free."  

The veteran was examined in May 1942 after he complained of 
weight loss and fatigue.  The examination was "essentially 
negative" with the exception of tenderness on palpation of 
the ascending the descending colon.  Initial diagnosis was 
amebic dysentery, and the diagnosis was changed to amebiasis 
in June 1942.  Other clinical records dated in June 1942 show 
diagnoses of Vincent's angina.  A September 1942 medical 
record indicates that the veteran suffered from epididymis on 
the left side, with thrombosed veins of the left scrotum.  No 
other physical defects were found.  His heart, blood vessels, 
and nervous system were noted as "normal."  An October 1942 
clinical record shows continued complaints of left testicle 
pain that was constant, severe, and disabling.  Examination 
revealed that the gland was slightly enlarged, and a nodule 
the size of a hazelnut was attached to the upper pole.  
Little tenderness was noted.  Because of the constancy of his 
complaints, the veteran was referred to a Naval Hospital for 
consultation regarding an orchidectomy.  The consultation 
report shows that there was "no evidence of any pathology in 
the genito[]urinary tract.  History and physical exam reveal 
no relevant findings.  The urine is negative.  I.V. 
Pyelograms negative."  The consulting physician reported 
that he observed the veteran over a period of many weeks, and 
felt certain that the symptoms the veteran ascribed to the 
gastro-urinary tract were feigned.  The physician expressly 
stated, "I think [the veteran] is a malingerer."  

In October 1942, the veteran was admitted to a Naval Hospital 
for psychiatric evaluation after he complained of 
nervousness, "scary feelings," and nightmares.  Service 
examiners noted that he had been in the brig awaiting charges 
for being A.W.O.L. in August 1942.  The veteran reported that 
he had "always" been nervous, restless, and excitable.  He 
complained of sleep disturbance, "visions of dead men, 
crashes[,] etc," and suicidal impulses.  He admitted that he 
exaggerated the varicocele-related pain he previously 
described on his several admissions to the sick list, and 
that he did so to obtain sedatives so he could sleep without 
nightmares.  He also admitted having had perverted sexual 
experiences and impulses, and he stated that he began to 
drink heavily in March 1941.  The examiners found nothing 
suggestive of a physical disease, and examination was 
negative for any physical abnormalities.  Psychiatric 
evaluation indicated that the veteran was oriented in all 
spheres, had no ideas of persecution, and had no true 
hallucinatory episodes.  Diagnosis was psychopathic 
personality (constitutional psychotic state, emotionally 
unstable).  

In November 1942, service examiners obtained information from 
the veteran's parents which "substantiated early 
nervousness, backwardness in talking, and feelings of 
inferiority."  Psychiatric evaluation revealed that the 
veteran was irritable, and at times depressed.  The diagnosis 
was changed to "constitutional psychopathic state, emotional 
instability," and it was opined that the psychopathic state 
existed prior to service.  

A December 1942 Board of Medical Survey contains findings on 
the veteran's mental status similar to those outlined above.  
The veteran admitted to frequent drinking episodes, overt 
homosexual experiences of various types, and impulsive temper 
outbursts during the prior six months.  The examiners noted 
that he showed no improvement in his mental status, and his 
attitude was provocative and demanding.  The examiners 
confirmed the diagnosis of constitutional psychopathic state 
and emotional instability, and they reported that the 
disability was not the result of the veteran's own misconduct 
and was not incurred in the line of duty.  The examiners 
expressly stated that the mental disability existed prior to 
service and had not been aggravated thereby.  They also noted 
that the veteran's psychiatric condition was probably 
"permanent" in duration; that it rendered him unfit for 
service; and it was recommended that he be discharged from 
the Navy.  In January 1943, a Bureau of Medicine and Surgery 
further recommended that the veteran be discharged from the 
Navy by reason of unsuitability rather than for mental or 
physical disability.  An April 1943 report of examination on 
the veteran's separation from service reflects that he was 
physically qualified for an undesirable discharge; he 
required neither hospitalization nor treatment; and his 
health had not been adversely affected by military service.  

A December 1946 letter from the Bureau of Naval Personnel 
reflects that the veteran was discharged from service in 
April 1943 with an undesirable discharge by reason of 
unfitness, and that the character of discharge was under 
other than honorable conditions.  It was noted that the 
veteran committed the following offenses "for which he was 
not brought to trial by court martial:"  (1) direct 
disobedience of orders; (2) being out of uniform; and (3) 
being absent without leave for approximately 15 days.  The 
veteran's service discharge papers reflect that he received 
an "undesirable" discharge.  In November 1986, the veteran 
applied to the Board of Correction of Naval Records for an 
upgrade of his discharge status.  A letter from the Naval 
Military Personnel Command shows that the veteran's discharge 
status was amended in June 1987 to reflect a general 
discharge under honorable conditions.  

In July 1987, the veteran filed a claim of service connection 
for a ruptured disc of the lower back, for headaches, and for 
a "constitutional psychopathic state, emotional instability 
(epilepsy)" which he alleged had its onset in 1941.  In an 
August 1987 decision, the RO granted service connection for a 
varicocelectomy, rated noncompensable.  The same decision 
denied the veteran's claims based on a ruptured disc with low 
back pain, headaches, and epilepsy, as the service medical 
records were devoid of complaints or diagnoses of those 
disorders.  In the same decision, the RO also denied service 
connection for a constitutional psychopathic state, as it is 
a personality disorder for which disability compensation 
cannot be granted under VA law and regulations.  

Postservice evidence includes private medical records showing 
diagnosis of a large abdominal aortic aneurysm in July 1987, 
and the veteran was admitted for elective resection at that 
time.  Examination revealed shortness of breath, but no chest 
pains and/or palpitations.  The veteran reported a history of 
smoking three packs of cigarettes daily for the last 48 
years, but he quit smoking in January 1987.  Medical records 
generated pursuant to the elective resection reflect no 
findings regarding the etiology of the aortic aneurysm.  

A November 1988 medical record indicates that the veteran was 
seen at the emergency room of a private medical facility with 
complaints of chest pain.  He reported his prior abdominal 
aortic aneurysm repair, and he denied any history of 
hypertension or other cardiac disorders.  An examination 
showed that his heart was regular, without any evidence of 
murmur or gallop.  Genital examination was negative.  The 
abdomen was soft and nontender, without any organomegoly or 
masses.  The diagnoses was chest pain, rule out acute 
myocardial infarction, with possible intermittent 
claudication.  The medical report contains no reference as to 
the etiology of veteran's the chest pain.  

A December 1990 private examination report reflects that the 
veteran was seen after complaining of severe exertional 
angina and prolonged episodes of chest pain.  A diagnosis of 
coronary arteriosclerosis with angina is shown, and the 
veteran underwent a quadruple bypass coronary 
revascularization.  January 1990 private medical records also 
reflect diagnosis of distal left impacted left ureteral 
calculus, for which ureteroscopy and stone extraction were 
performed.  Follow-up medical records noted that the veteran 
was asymptomatic after that surgery.  No etiological findings 
are shown regarding the impacted ureteral calculus.  

The earliest diagnosis of CAD is shown in a November 1993 
medical record, which shows that the veteran underwent 
successful angioplasty of two lesions of the right coronary 
artery.  The medical record documenting the angioplasty 
contained no etiological findings of opinions regarding the 
CAD, and it was again noted that the veteran had a 40+ year 
history of smoking three packs of cigarettes daily.  The 
veteran presented to a private hospital's emergency room in 
November 1995 with complaints of shortness of breath and 
fever.  Medical records from that admission reveal that he 
was evaluated to rule out myocardial infarction.  Pulmonary 
function studies indicated chronic obstructive pulmonary 
disease (COPD) with exacerbation, probably early pneumonia.  

On VA cardiovascular examination in April 1997, the veteran 
reported a history of chest pains that were present since the 
1990 coronary artery bypass and the 1993 coronary 
angioplasty.  The examiner reviewed the results of September 
1994 and August 1996 treadmill exercise tests, and reported 
that the tests were entirely normal and showed no evidence of 
ischemia.  The examiner opined that the veteran "seems to be 
doing quite well with his heart problem . . . ."  Some 
limitations in his exercise capability were noted, but the 
examiner stated that "certainly it appears from his exercise 
test[s] that he has essentially normal cardiac function."  
The diagnoses were "arteriosclerotic heart disease, status 
post coronary artery bypass and angioplasty," and "status 
postoperative abdominal aortic aneurysm, doing quite well."  

On VA psychiatric examination in April 1997, the veteran 
reported that he was in a "psycho ward" for four months in 
1943 while on active duty, but he was unable to provide the 
examiner any details as to why he received the psychiatric 
treatment.  Examination revealed that his presentation was 
dominated by emotional, perseverative, and sometimes 
irrelevant rambling.  He reported that in mid-1995, he was 
watching a television program through which he learned that 
he had been branded a homosexual by the Navy.  Examination 
revealed that his speech was emotional, and the dominant 
emotions were anger and hostility.  His thought process 
production was spontaneous but overabundant.  A presence of 
preoccupations was noted, the most particular one was his 
concern over having been improperly labeled as a homosexual 
as well as having been "grounded from work."  The examiner 
noted that the veteran's "thinking along these lines has 
caused considerable conflict and distress thought his 
lifetime;" and the examiner opined that his "judgment is 
grossly intact; his insight is poor."  The diagnosis was 
delusional disorder.  

VA examination in May 1997 showed that the veteran had a lack 
of physical conditioning due to his heart condition.  
Otherwise, the examiner reported that the examination was 
within normal limits.  The diagnoses (after the veteran 
provided a self-reported history) included, in pertinent 
part:  (1) stress brought on by an erroneous charge by the 
Navy; (2) urinary tract infection diagnosed in 1942; (3) left 
varicocelectomy in 1941 with no residual problems; (4) CABG 
surgery in 1990, with aneurysmal surgery in 1989; and (5) 
mild systolic hypertension "of no significance at the 
present time."  Chest X-rays revealed the prior surgeries, 
and showed that the aorta was elongated, uncoiled, and 
minimally calcified.  No definite infiltrates, pleural 
effusions, or cavitary lesions were identified.  X-rays of 
the kidneys, ureters, and bladder revealed calcifications in 
the lower left pelvis and the superolateral aspect of the 
bladder.  No definite renal stone was appreciated.  There was 
an ovoid density projecting over the twelfth rib, but it was 
unclear whether the density was renal, in the rib, or bowel 
content.  

At the December 1997 hearing, the veteran testified that he 
did not remember being treated for a urinary condition while 
on active duty, but he recalled the varicocelectomy he 
underwent during service.  He acknowledged that there was no 
treatment or diagnosis of any cardiovascular disorder during 
service, and he testified that he was not treated for 
hypertension or a cardiovascular disorder until approximately 
1986 or 1987.  He stated that he had suffered thirty or forty 
kidney stone attacks, which began in the late 1970s.  The 
veteran took issue with the December 1942 findings of the 
Naval Medical Board, and he opined that his current 
cardiovascular disorders were the result of the stress place 
upon him by the "undesirable discharge" he initially 
received on his separation from service.  

On VA examination in June 1999, the veteran's abdomen 
appeared symmetrical and flat, without erythema or 
ecchymosis.  It was nontender, nondistended, and no masses 
were found.  No abnormal movements or bruits were noted.  
Examination of the genitalia revealed no erythema, edema, 
lesions, or discharge.  The testes were descended; smooth; 
and normal in size, shape, and consistency.  The prostate was 
nontender with no nodules, and it was normal in size, shape, 
and consistency.  There was no indication of pathology 
related to the thyroid, pituitary, adrenal, gonads, or 
pancreas.  Chest X-rays showed atherosclerotic changes in the 
thoracic aorta and evidence of granulomatous disease.  The 
diagnoses included status post appendectomy; status post 
abdominal aortic aneurysm repair, and status post left 
varicocele repair.  

An electrocardiogram performed on VA cardiovascular 
examination in June 1999 was normal.  No cardiomegoly was 
indicated, but heart sounds revealed Grade 1 systolic 
murmurs.  The examiner reported that the veteran had COPD 
that was "fairly involved along with his other problems . . 
. ."  No etiological findings or opinions regarding the 
veteran's heart disorders were provided.  

VA outpatient records dated from September 1999 to October 
2000 reveal treatment the veteran received for numerous 
disorders, including cardiovascular conditions, and show 
additional diagnoses of cardiovascular disease, CAD, and 
hypertension.  A September 1999 clinical record shows 
complaints of a scrotal rash and pruritis.  A diagnosis of 
scrotal rash is shown, thought to be secondary to the brand 
of soap the veteran used, and it was recommended that he use 
a milder soap.  The reports also reveal that the veteran 
complained of feeling depressed.  The outpatient records are 
devoid of any reference to the veteran's service.  

Private radiology reports dated in August 2000 show that X-
rays of the veteran's abdomen revealed small calcifications 
overlying both kidneys, consistent with renal calculi.  The 
diagnosis was bilateral renal calculi.  Computed tomography 
of the abdomen confirmed the presence of multiple simple 
cysts of the left kidney.  No complex cysts were found, and 
the left kidney was otherwise normal.  A calcification was 
seen within the upper pole of the right kidney, centrally, 
but the kidney was otherwise normal.  The liver, spleen, 
pancreas, and adrenal glands were also normal.  There was no 
evidence of adenopathy, abnormal mass, or abnormal fluid 
within the abdomen, and the abdominal wall was unremarkable.  
The diagnosis was confirmed presence of multiple left renal 
cysts, and small calcification within the upper pole of the 
right kidney.  Ultrasonograms showed homogeneous echotexture 
throughout the liver, without evidence of a focal hepatic 
mass or intrahepatic ductal dilatation.  The gallbladder was 
normal without evidence of gallstones or gallbladder wall 
thickening.  The pancreas was grossly unremarkable.  The 
right kidney was normal in size and contour.  The left kidney 
had a 3 centimeter simple cyst in the inferior pole and a 
smaller cyst (approximately 1 centimeter) in the mid-pole.  
Neither kidney showed evidence of hydronephrosis.  Tiny 
echogenic foci were noted within the kidneys, possibly 
representing tiny renal calculi.  The diagnosis was left 
renal cysts and probable bilateral renal calculi, otherwise 
negative abdomen ultrasound.  Other sonographic findings in 
August 2000 showed mild plaquing of the right internal 
carotid artery (estimated stenosis 25 percent), and moderate 
stenosis of the left internal carotid artery (estimated 
stenosis 50 percent).  An August 2000 echocardiogram showed 
normal cardiac chamber dimensions; preserved left ventricular 
systolic function with ejection fraction of 70 percent; 
concentric left ventricular hypertrophy; aortic sclerosis; 
trace tricuspid and mild mitral regurgitation; and no 
evidence of abnormal intracavitary echoes or pericardial 
effusion.  

A private physician's August 2000 consultation report shows 
that the veteran complained primarily of nausea and vomiting, 
and atypical chest pain, that had been "off and on" over 
the prior two weeks.  The physician reported that the 
veteran's medical history is significant for CABG surgery in 
1990, with a myocardial infarction that occurred just prior 
to the surgery.  The August 2000 radiographic reports 
outlined above, and the findings shown therein, were also 
noted, as was history of the 1993 angioplasty, and history of 
congestive heart failure.  The physician also noted history 
of nephrolithiasis and renal stone in 1973 and 1974, history 
of hypertension and hypercholesterolemia, and history of 
abdominal aortic aneurysmectomy.  The physician noted that 
the veteran's history is significant for smoking, that he 
smoked for approximately 35 years (ranging from one to two 
packs of cigarettes daily), and that he quit smoking 
approximately 30 years prior to the consultation.  The 
veteran reported that subsequent to his active service, he 
served in the Merchant Marines for a few years, where he 
allegedly was exposed to asbestos.  Examination revealed that 
his heart had a regular rate and rhythm, and no gallop.  
There was a soft murmur, "most likely a mitral 
regurgitation."  The diagnosis, in pertinent part, was 
history of CAD with peripheral vascular disease, and history 
of hypertension in the past.  The physician also noted that 
the veteran appeared to have some chronic bilateral renal 
calculi.  Regarding the complaints of nausea and vomiting, 
the physician reported that the cause was "not quite clear . 
. . ," but the veteran could have esophagitis or gastritis, 
or a possible hiatal hernia or peptic ulcer disease.  

On VA genitourinary examination in March 2003, the examiner 
reviewed the record and noted that the very underwent a 
varicocelectomy in service, and was treated later in service 
for complaints of scrotal pain.  The examiner further noted 
that the veteran had admitted to feigning the post-
varicocelectomy scrotal pain in order to receive sedative 
medications.  The examiner reported that while the record 
shows treatment for urinary stone disease subsequent to 
service (the veteran having undergone ureteroscopy and stone 
extraction in 1990), there is no indication that any urinary 
stone disease manifested during service.  The veteran, 
however, reported that he had symptoms of urinary stone 
disease that manifested shortly after his separation from 
service.  The veteran had two primary current complaints 
related to his genitourinary system:  (1) chronic scrotal 
pain, with intermittent exacerbations brought on by certain 
activities or exposure to cold weather; and (2) increased 
pain in the scrotum, primarily on the left testicle area with 
episodic swelling.  The examiner's review of the claims 
folder was negative for documentation regarding prior 
treatment for chronic scrotal pain.  The veteran also had 
symptoms of episodic low back pain that he attributed to 
urinary stone disease (the examiner noted that the veteran 
has a history of lumbosacral spine disease and is status post 
lumbar surgery for low back pain).  The veteran reported a 
frequency of urination without hesitancy, dysuria, or 
decreased stream.  He denied any problem with incontinence or 
impotence.  There was no indication of recurrent urinary 
tract infections.  The examiner reported that the last 
hospitalization for genitourinary problems was in 1990, when 
the veteran underwent a stone extraction.  There was no 
history of any malignancy of the genitourinary tract.  
Examination revealed that the testes were in normal position, 
with the left testis very mildly atrophic.  A small left 
varicocele was evident, and there was mild-to-moderate 
tenderness of the left testicle and epididymal structures.  
No other mass or hernia was detected.  The penis was normal 
and without lesions.  X-rays showed no visible renal calculi, 
but there was a 5 millimeter calculus just above the right 
transverse process of L4, and a right ureter calculus could 
not be excluded.  The diagnoses were chronic scrotal pain 
status post varicocelectomy in 1942, with small residual on 
the left varicocele; recurrent urolithiasis; and chronic back 
pain, most likely musculoskeletal in etiology.  The examiner 
further reported:

The [veteran's] complaint of chronic 
scrotal pain is somewhat difficult to 
assess give[n] his prior history of 
admitting feigned symptoms to obtain 
medication while on active duty.  
However[,] given the tenderness on 
objective examination, it is a feeling of 
this examiner that the [veteran] indeed 
does have chronic mild left scrotal pain 
which is organic in the etiology and as 
likely as not related to his varicocele 
surgery while on active duty.  His 
complaints of chronic back pain with 
exacerbations which he attributes to his 
urinary stone disease are felt to be more 
likely due to musculoskeletal back pain.  
There is no indication that his urinary 
stone disease is related to any military 
service or treatment that he was rendered 
while on active duty.  

On VA cardiovascular examination in March 2003, the examiner 
reviewed the claims folder and noted that the veteran's 
cardiovascular history dates back to 1987, when he underwent 
abdominal aortic aneurysm repair.  His cardiovascular history 
since the aneurysm repair was also reported, including the 
diagnoses of CAD, cardiac catheterization, and four-vessel 
CABG in December 1990.  The veteran complained primarily of 
severe exertional dyspnea and fatigue to such a degree that 
he could marginally walk across a room without stopping due 
to marked dyspnea.  It was noted that the condition was 
extensively evaluated by other physicians who attributed the 
dyspnea to severe chronic lung disease with probable 
pulmonary fibrosis.  The veteran reported that other 
physicians had told him that his exertional left precordial 
chest discomfort is due to his lungs and not his heart.  He 
also stated that his heart beat appears unusually hard at 
times, but he complained of no other palpations.  The 
examiner reported that the veteran's medical history, other 
than the vascular disease noted above, includes a remote 
history of paroxysmal atrial fibrillation which apparently 
has not been a problem since 1987.  His history of CAD, 
peripheral vascular disease, hypertension, and 
hyperlipidemia, and COPD with chronic pulmonary fibrosis was 
also noted by the examiner.  The veteran's numerous other 
health disorders were also listed, including degenerative 
joint disease; chronic low back pain, status post lumbosacral 
surgery on two occasions; and asymptomatic renal cysts and 
nephrolithiasis.  The examiner reported that the veteran quit 
smoking in January 1987 after having smoked up to three packs 
of cigarettes daily for 48 years.  Examination revealed a 
regular S1 and S2 with a grade 2/6 systolic ejection murmur, 
heard better at the right upper sternal border than the left 
lower sternal border, with radiation into the carotids.  
There was no S3.  An echocardiogram demonstrated mild 
concentric left ventricular hypertrophy with normal systolic 
function.  There was aortic valve sclerosis (without 
stenosis), mild tricuspid and pulmonic valve regurgitation, 
and moderately elevated pulmonary artery systolic pressure.  

The examiner reviewed the veteran's service medical records 
indicating that he underwent multiple medical examinations 
during service, and the examiner noted that symptoms of heart 
disease or peripheral vascular disease were never noted 
during service.  It was specially noted that he was not a 
prisoner of war and he did not have PTSD.  Subsequent to 
service he developed chronic vascular disease that first 
manifested when he underwent surgery in 1987 (at age 64) to 
repair an abdominal aortic aneurysm, and he later had 
symptomatic CAD that required CABG surgery in 1990.  He 
required percutaneous transluminal coronary angioplasty of a 
single vessel in 1993, and he also had relatively mild and 
asymptomatic cerebrovascular disease.  The examiner stated 
that the veteran has multiple standard risk factors for 
vascular disease, including age and gender, hypertension, 
hyperlipidemia, tobacco abuse (approximately 144-pack years), 
and glucose intolerance associated with probable metabolic 
syndrome.  It was noted that the veteran has severe chronic 
lung disease, and the examiner opined that the lung disease 
is the veteran's most debilitating condition.  The examiner 
further remarked:

Although, stress may contribute to 
standard risk factors (for example 
through smoking or overeating to relieve 
anxiety) and acute emotional or physical 
stress may precipitate an acute cardiac 
event, remote (prior) stress in not 
considered to be a major risk factor for 
cardiovascular disease.  Therefore, I 
would be forced to conclude that it is 
not likely that this unfortunate 
gentleman's cardiovascular disease can be 
attributed to the stress that he 
experienced while in the service 44-47 
years before the disease became manifest.  

On VA psychiatric examination in April 2003, the veteran 
complained of depression and feelings of loneliness, 
hopelessness and helplessness, and generally feeling "left 
out of life."  He had decreased energy and motivation.  He 
reported some suicidal ideations, but he was "too religious 
to hurt himself."  He had difficulty falling and staying 
asleep, and he reported feeling very anxious, especially when 
under stress.  He also complained of nightmares, flashbacks, 
and intrusive thoughts related to service.  He claimed that 
he was raped while he was serving time in the brig.  He 
avoids talking or watching movies about rape or war.  He had 
difficulty concentrating, had an increased startle response, 
and had difficulty controlling his anger.  The examiner noted 
that the veteran has a history of domestic violence involving 
his first and second wives.  

The veteran described his relationship with his father as 
mediocre, as his father was physically abusive when the 
veteran was a child.  He recalled that nuns at the school he 
attended had beat him, and consequently he did poorly in 
school and left after completing the fifth grade.  He 
completed his GED in 1965.  He recalled instances in service 
when he felt traumatized; the first when he was sitting with 
friends under an airplane and one of his friends was smoking, 
which was prohibited.  A superior apparently saw the smoke, 
accused the veteran of smoking in a prohibited area, and had 
him placed in solitary confinement in the brig for 15 days.  
The veteran recalled that other servicemen beat him while he 
was confined in the brig.  Another stressful experience was 
when he was allegedly forced to stand near a hot engine for 
approximately 11/2 hours, and he reported that he would have 
burned himself had he moved.  He also alleged that during a 
hospitalization in service (apparently when he underwent the 
varicocelectomy), he was sleeping (and under the influence of 
medication) after the procedure, when his head was shoved 
into a pillow and he was sexually assaulted.  He recalled 
that he did not see his attackers, but he reported the 
incident to a physician yet nothing was done.  The veteran 
reported that he was sexually assaulted a second time during 
the same hospitalization, and when he reported the second 
incident to a physician it was noted in his chart that he had 
engaged in homosexual activity.  The veteran stated that he 
decided to go AWOL after the second sexual assault, for which 
his punishment included confinement in the brig for at least 
two more days.  He reported that he was then confined in a 
psychiatric hospital in October 1942, after which he was 
assigned to duty at a machine gun range/armory.  He recalled 
that soon thereafter he was given papers by superiors who 
asked him to sign papers for a dishonorable discharge.  The 
veteran reported that he signed the papers because he just 
wanted to leave, and he accepted this outcome (without 
recognizing the consequences) because he was afraid of what 
might happen to him if he stayed in the Navy.  Following his 
active service, the veteran allegedly worked as a Merchant 
Marine until 1945.  He stated that a convoy in which his ship 
was sailing was attacked by a German submarine, and the ship 
next to his was hit by a torpedo.  He recalled that his ship 
could not be steered correctly after the attack, and the crew 
passed the night with a white light on the top of the mast, 
just "waiting" to be the next ship to be torpedoed.  The 
veteran also recalled another incident when he was assigned 
to a different ship that hit a mine near the Solomon Islands 
in August 1944.  

Examination revealed that the veteran was depressed and his 
affect was constricted.  There was no evidence of a 
perceptual thought disorder.  He spoke in a normal tone with 
normal volume, and his speech was coherent, relevant, and 
goal-directed.  He described suicidal ideations, but with no 
plans or intentions.  The diagnoses were chronic PTSD and 
recurrent major depression.  The examiner stated:

In response to the request about . . . 
[whether] it is likely, not likely or as 
likely as not that any . . . psychiatric 
disorder manifested by stress found is 
due to disease incurred in service.  The 
answer to this is yes.  Although he had 
some predisposing factors for PTSD, he 
was physically abuse as a child and 
exhibited symptoms of anxiety and 
depression as a child, did poor[ly] in 
school, he recuperated, doing well with 
his uncle when he was removed from the 
abuse.  PTSD symptoms started to appear 
after he was put in the brig and was 
beaten, was on solitary confinement with 
bread and water, and put in the place 
where he could have been burned if he had 
moved for one-and-a-half hours.  He also, 
according to his report, was raped while 
he was in the hospital, after blowning 
[sic] a whistle about the situation in 
the brig.  

The Navy Medical Board records state that 
the while he was in the brig he presented 
with symptoms of depression, impulsivity 
and horrifying dreams.  After living 
[sic] the military he did well in the 
merchant marine in spite of having 
nightmares and flashbacks of his Navy 
experience . . . .  As time progressed 
his ability to cope with PTSD symptoms 
deteriorated, [he was] unable to keep a 
job, a marriage or even a relationship 
with his children.  

Medical literature provides evidence for 
a significantly higher relative risk of 
developing cerebrovascular disease and 
atherosclerosis as well as ischemic 
heart, gastrointestinal, hypertensive and 
respiratory diseases in patient[s] with 
chronic anxiety and PTSD.  

Subsequent to the March and April 2003 VA examinations, the 
RO asked the VA physician who performed the March 2003 
cardiovascular examination to explain his findings that the 
veteran does not have PTSD, and that remote stress is not a 
major risk factor for cardiovascular disease.  The physician 
responded,  "I wouldn't change my report.  I cannot 
attribute [the veteran's] coronary artery disease to his 
service associated stress."  A notation attached to the 
opinion indicates that the physician who performed the March 
2003 cardiovascular examination is board certified in 
internal medicine, cardiovascular disease, clinical cardiac 
electrophysiology, and nuclear cardiology.  

After the March and April 2003 VA examinations, the RO also 
obtained private medical records dated from July 1987 to 
April 2001 that document the numerous surgical procedures 
outlined above, and reflect treatment the veteran received 
for his numerous health disorders.  Additional VA outpatient 
records dated from March 2001 to April 2004 were also 
obtained, and reflect that the veteran continues to be 
followed and treated at VA medical facilities for his 
numerous health problems.  Both the VA and private medical 
records are negative for any indication that any of the 
diagnosed disorders are related to service.  In a VA 
outpatient record dated one week after the March 2003 VA 
genitourinary examination, the same physician who conducted 
the examination again reported a diagnosis of urolithiasis, 
and expressly stated that "there is no evidence to suggest 
this problem is related in any way to [the veteran's] service 
or treatment he received on active duty."

The additional VA outpatient records further reveal that the 
veteran continued to be followed for his psychiatric symptoms 
by the same VA physician who conducted the April 2003 
psychiatric examination.  A June 2003 psychiatric 
consultation report reflects that the veteran identified 
other stressful incidents in service that caused flashbacks, 
including a hurricane in 1944 that the ship he was aboard 
apparently had to endure, and an incident where a crewmate 
apparently screamed "shark" while the veteran was swimming 
nearby the ship, and he barely made it back to safety via the 
ship's rope ladder.  Examination revealed that the veteran 
was alert, active, cooperative, and made good eye contact.  
His speech was normal in tone and volume, and it was coherent 
and relevant.  His mood was depressed.  A diagnosis of 
chronic PTSD is shown.

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (to include 
cardiovascular-renal disease; and calculi of the kidneys, 
bladder, or gallbladder) becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in or aggravated by service notwithstanding 
that there is no record of evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

In regard to the claim of service connection for PTSD, it is 
prudent to reiterate that service connection for PTSD 
requires medical evidence of a current diagnosis of PTSD, a 
medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Here, there medical evidence shows diagnosis of PTSD.  The 
primary impediment to a favorable decision on this issue is 
the absence of a verified stressor.  There is no evidence 
that the veteran "engaged in combat with the enemy," and it 
is not contended otherwise.  Service medical records show no 
references to combat, and service personnel records do not 
reflect that the veteran engaged in combat with the enemy.  
The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154 (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  There is simply no supportive evidence 
that the veteran engaged in combat with the enemy (as 
defined).  

Furthermore, the Board finds that the service records and 
other evidence of record do not corroborate, substantiate, or 
verify the veteran's statements as to the occurrence of the 
claimed stressors.  None of the service personnel or medical 
record entries note a history of stressful events (as 
described by the veteran himself), or of symptoms associated 
with stressful events related to the veteran's service, 
including any symptoms related to the alleged physical/sexual 
assaults.  

The Board notes the April and June 2003 statements from a VA 
physician to the effect that the veteran has PTSD related to 
stressful incidents in service.  What the record also shows 
is that in each case of diagnosis of PTSD by said physician, 
none was based on a verified stressor, but each was clearly 
premised on an inaccurate history provided by the veteran 
that the VA physician accepted as reliable.  A physician's 
opinion based on an inaccurate factual premise has no 
probative value, see Reonal v. Brown, 5 Vet. App. 458 (1993), 
and the Board is not bound to accept the opinions of 
physicians, psychologists, or social workers whose diagnoses 
of PTSD were based on an unverified history of stressful 
incidents as related by the veteran.  See, e.g.,  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  To the extent that the 
stressors the veteran recounted could be verified, none was 
corroborated.  

The veteran's own statements and contentions regarding a 
relationship between his current psychiatric symptoms and 
traumatic events in-service cannot by themselves establish a 
nexus between his psychiatric problems and his military 
service.  As a layperson, he is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In summary, as there is no credible supporting evidence of a 
stressor event in service, and no link between any diagnosis 
of PTSD and a verified stressor event in service, service 
connection for PTSD is not warranted.  See Hickson, 12 Vet. 
App. at 253; 38 C.F.R. § 3.304(f).  The preponderance of the 
evidence is against a finding that the veteran has PTSD based 
on a verified stressful event in service.  Hence, service 
connection for PTSD is not warranted.  

In regard to the claim of service connection for CAD and 
abdominal aortic aneurysm repair, the veteran's service 
medical records, as shown above, are entirely negative for 
diagnosis or treatment of a cardiovascular condition.  
Postservice medical records show postservice cardiovascular 
disease for which the veteran had surgery many years after 
service.  The earliest documented diagnosis of a 
cardiovascular disability is in July 1987 (when the veteran 
underwent abdominal aortic aneurysm repair), more than 44 
years after the veteran's separation from service in April 
1943.  No competent (medical) evidence of record relates any 
of the veteran's cardiovascular disorders documented since 
July 1987 to his service.  In fact, the only competent 
(medical) evidence specifically on that point, the March 2003 
medical opinion by a board certified VA cardiologist, is to 
the effect that "it is not likely that [the veteran's] 
cardiovascular disease can be attributed to the stress that 
he experienced while in the service 44-47 years before the 
disease became manifest."  The only medical opinion 
providing any evidence to the contrary, that of the VA 
physician who conducted the April 2003 psychiatric 
examination, is to the effect that "[m]edical literature 
provides evidence for a significantly higher relative risk of 
developing a cerebrovascular disease and atherosclerosis as 
well as ischemic heart, gastrointestinal, hypertensive, and 
respiratory diseases in patient[s] with chronic anxiety and 
PTSD."  However, as shown above, the preponderance of the 
competent evidence is against a finding that the veteran has 
stress-related psychiatric symptoms related to service; 
hence, service connection for his CAD based on a theory of 
secondary service connection under 38 C.F.R. § 3.310 is not 
warranted.  Furthermore, as heart disease was not manifested 
in the first postservice year, presumptive service connection 
under 38 U.S.C.A. §§ 1112, 1113; and 38 C.F.R. §§ 3.307, 
3.309 is not for consideration.  

Regarding the claim of service connection for urinary stone 
disease (claimed as a genitourinary disorder), the record is 
entirely devoid of competent evidence indicating that such 
disorder was manifested in service, and there is no competent 
evidence that relates the veteran's current genitourinary 
disorder (most recently identified as recurrent urolithiasis) 
to service.  Accordingly, direct service connection for 
urinary stone disease is not warranted; and as the urinary 
stone disease was not manifested in the first postservice 
year, presumptive service connection under 38 U.S.C.A. 
§§ 1112, 1113; and 38 C.F.R. §§ 3.307, 3.309 is not for 
consideration.  To the extent the veteran may predicate such 
a claim on a theory of entitlement that such disability is 
secondary to his service-connected varicocelectomy, the 
record clearly shows that physicians have found no such a 
relationship, and the veteran has neither submitted any 
competent (medical) evidence to that effect, nor indicated 
that any such evidence exists and is available.  In fact, the 
most recent medical evidence of record specifically 
addressing this issue (VA examination in March 2003) contains 
the express opinion of a VA physician that "[t]here is no 
indication that [the veteran's] urinary stone disease is 
related to any military service or treatment that he was 
rendered while on active duty."  There is no medical 
evidence or opinions to the contrary.  Without competent 
evidence of a nexus between the veteran's urinary stone 
disease and his service-connected varicocelectomy, secondary 
service connection for urinary stone disease is also not 
warranted.  

As with the claim of service connection for PTSD, the 
veteran's own statements regarding a nexus between service 
and his current CAD and/or his genitourinary disorders, are 
not competent evidence.  He simply is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  See Espiritu, supra.  

In the absence of any competent evidence of a nexus between 
the veteran's CAD and/or a genitourinary disorder (here, 
urinary stone disease) and his military service, service 
connection for CAD and/or urinary stone disease is not 
warranted.  See Hickson, 12 Vet. App. at 253.  Again, the 
doctrine of resolving reasonable doubt in the veteran's favor 
does not apply, as the preponderance of the evidence is 
against these claims.  












ORDER

Service connection for a urinary stone disease (claimed as a 
genitourinary disorder) is denied.  

Service connection for CAD and abdominal aortic aneurysm 
repair is denied.  

Service connection for PTSD is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


